374 F.2d 511
James Frederick RONAN, Jr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 6832.
United States Court of Appeals First Circuit.
March 22, 1967.

On Petition for Review of the Decision of the Tax Court of the United States [25 CCH Tax Ct.Mem. 864 (1966)]
James Frederick Ronan, Jr., pro se.
Jeanine Jacobs, Attorney, Department of Justice, with whom Mitchell Rogovin, Asst. Atty. Gen., and Lee A. Jackson and David O. Walter, Attorneys, Department of Justice, were on brief, for respondent.
Before ALDRICH, Chief Judge, WOODBURY,* Senior Judge, and COFFIN, Circuit Judge.
PER CURIAM.


1
The court has reviewed the opinion of the Tax Court and the proceedings, both before and afterwards, and finds no error. The decision is affirmed.



Notes:


*
 By designation